United States District Court
Northem District of Califomia

\O`O¢\IO\UIJ>L»JN_-

NNNNNNNN[\)¢_\\_¢»_\_I»-I»-l»_»_¢_\_\
O°\lo\\JI-PWN'-‘O\o°°\lo\§h-PWN_‘O

 

 

 

FELE .
MAY -»1201

UNlTED sTATEs DISTRICT coURT SUSAN Y_
cLEm<, u.s. olsrn\cr count

NORTHERN DISTRICT OF CALIFORNIA NORTH DlSTRlCT OF CAL|FORN|A

INTHE MATTER OF CV ge N0.8 0 1 1 2 MISC

Norma Margarita Molinar, bar number ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP

120911 IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Norma Margarita Molinar, bar number 120911
The State Bar of Califomia has notified the United States District Court for the Northem District of
Califomia that, effective March 18, 2019, you have become ineligible to practice law in the State of
Califomia following disciplinary action. Under this Court’s Civil Local Rule ll-7, this status change may
render you ineligible for continued active membership in the bar of the Northem District of Califomia.
Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule ll-7(b)(l). On or before June 5, 2019, you may tile a response to this
Order meeting the requirements of Civil Local Rule ll-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.
lf` you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil
Local Rule l l-7(b)(3). 'l`he Clerk shall close this file on or after June 5, 2019 absent further order of this
Court.
IT IS SO ORDERED.

Dated: May 1, 2019

 

 

.~lllm‘/my-d)'.\‘¢."ip//`/)c' (').-S`(."'
rt'v. l l-I'\'

 

